Name: 2008/30/EC: Decision of the European Parliament and of the Council of 18 December 2007 on the mobilisation of the European Globalisation Adjustment Fund
 Type: Decision
 Subject Matter: economic policy;  communications;  management;  employment;  Europe;  EU finance
 Date Published: 2008-01-10

 10.1.2008 EN Official Journal of the European Union L 6/9 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 December 2007 on the mobilisation of the European Globalisation Adjustment Fund (2008/30/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 establishing the European Globalisation Adjustment Fund (2), Having regard to the proposal from the Commission, Having regard to the Budgetary Conciliation of 13 July 2007, Whereas: (1) The European Union has created a European Globalisation Adjustment Fund (the Fund) to provide additional support to workers who suffer from the consequences of major structural changes in world trade patterns and to assist their reintegration into the labour market. (2) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the Fund within the annual ceiling of EUR 500 million. (3) Regulation (EC) No 1927/2006 contains the provisions whereby the Fund may be mobilised. (4) Germany and Finland submitted applications to mobilise the Fund, concerning two cases of redundancies in the mobile phone sector: BenQ in Germany and Perlos Oyj in Finland, HAVE DECIDED AS FOLLOWS: Article 1 For the general budget of the European Union for the financial year 2007, the European Globalisation Adjustment Fund shall be mobilised for a total amount of EUR 14 794 688. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 18 December 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President M. LOBO ANTUNES (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 406, 30.12.2006, p. 1.